Title: From George Washington to William Hull, 8 July 1783
From: Washington, George
To: Hull, William


                        
                             8 July 83
                        
                        I am just favord with your Letter of Yesterday.
                        As the intent of sending the Troops on the Lines was to asist the Civil Authority any disposition of them
                            best suited to answer that purpose will be perfectly agreable to me.
                        Tho I could have no objection to your visiting N. York under other circumstances—in your present situation I
                            cannot help thinking it would tend to promote what I have carefully endeavoured to avoid—an intercourse between our Troops
                            and the British—for—if the Restraint is broke thro’ in one Instance the other Officers will claim the same indulgence—the
                            same reasons may be urged against your sending in any of the Soldiers of your Command.
                        With Respect to the expence attending your situation—I cannot say how far I am at liberty to make you any
                            allowance for it—but you may believe I shall be happy in doing whatever may appear Just & Reasonable. I am
                            &c. Hull

                    